Response to Amendment
The reply filed on November 16, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Since this reply is response to the prosecution on the merits that is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935), and the reply didn’t correct all the objections set forth in the office Action mailed on September 16, 2021. For example, the Applicant failed to submit corrected drawing sheets in compliance with 37 CFR 1.121(d) of the drawing objections stated in at least items 3 and 4 of the prior office Action. Regarding the drawing objections, the Applicant’s arguments on pages 1 and 2 of the remarks have been fully considered by the examiner, however, the examiner respectively disagreed with the Applicant’s arguments. The examiner didn’t agreed with the Applicant’s argument that the present application is a PCT application, not a domestic application. Although the instant application is a continuation of PCT/EP2019/066450, it is filed as a U.S. domestic application 17/254,696, all the rules are still apply to the domestic application rules, not the PCT international rules as set forth in the prior office Action. Further, 35 CFR 1.84(o) states “Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.” See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.